Davison, J.
This was a proceeding by Weasner before the county board, to obtain an allowance for services, &c. The following is the cause of action:
*260“ Board of commissioners of Huntington county,
To A. I Weasner, Dr.
“March, 1855. To guarding jail 24 nights at $1,00 per night ... - $2400”
Upon the filing of this claim, the board made an order whereby they rejected it, and Weasner appealed. In the Common Pleas, the defendants moved to dismiss the appeal for want of jurisdiction; but their motion was overruled, and thereupon, they answered, 1. That the services set forth in the plaintiff’s cause of action were done voluntarily, without any contract between him and any one authorized to bind the county. 2. That the services charged were rendered by the plaintiff, for one Henry Brown, sheriff of Huntington county, and at his request, and not for said county.
The issues were submitted to a jury. Verdict for the plaintiff, upon which the Court rendered a judgment.
The action of the Court, in its refusal to dismiss the appeal, is the only ruling to which exception was taken; hence the question, whether that ruling is or is not correct, is alone presented by the record.
The statute under which the claim was filed, contains the following provisions:
“ Sec. 9. No appeal shall lie from the decision of such boards making allowance for services voluntarily rendered, or things voluntarily furnished for the public use.
“ Sec. 10. From all decisions for allowances other than those provided for in the preceding section, an appeal may be taken, within thirty days, to the Circuit Court, the party giving sufficient bond against costs, payable to such board,” &c. 1 R. S. p. 102.
It is contended that the appellee’s claim was for services voluntarily rendered, and that, therefore, no appeal lies. This position is unsustained by the record. The claim, it is true, is general in its terms, still it was competent for the plaintiff to prove on the trial that it was founded in contract, and not for services voluntarily rendered. Indeed, such was the finding of the jury upon the issues which they were sworn to decide.
J. U. Pettit and C. Cowgill, for the appellants.
But whether the services were or were not voluntary, is an inquiry not important in the determination of the case; because, under the statute to which we have referred, the appeal from the decision of the board of commissioners, if at all allowable, should have been taken to the Circuit Court-. It follows that the Common Pleas had no jurisdiction, and the motion to dismiss was well taken.
Per Owriam. — The judgment is reversed, with costs. Cause remanded, &e.